Case 2:19-cv-00050-RWS-RSP Document 47 Filed 11/27/19 Page 1 of 13 PageID #: 1010




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
                                        MARSHALL DIVISION

      BOOKER T. HUFFMAN,                                   §
                                                           §
                          Plaintiff,                       §
                                                           §
      v.                                                   §
                                                           §          Case No. 2:19-cv-00050-RWS-RSP
      ACTIVISION PUBLISHING, INC.,                         §
      ACTIVISION BLIZZARD, INC., and                       §
      MAJOR LEAGUE GAMING CORP.,                           §
                                                           §
                        Defendants.                        §

                                       REPORT AND RECOMMENDATION

                Plaintiff Booker T. Huffman (“Booker T.”) sued Defendants Activision Publishing, Inc.,

  Activision Blizzard, Inc., and Major League Gaming Corp., alleging one count of copyright

  infringement. (Dkt. No. 34). 1 Defendants responded with two motions: (1) Motion to Dismiss for

  Failure to State a Claim pursuant to Federal Rule of Civil Procedure 12(b)(6) (“12(b)(6) Motion”)

  (Dkt. No. 14) and (2) Motion to Dismiss for Lack of Jurisdiction pursuant to Federal Rule of Civil

  Procedure 12(b)(3) and 28 U.S.C. § 1406(a), or in the alternative, to Transfer pursuant to 28 U.S.C.

  § 1404(a) (“Venue Motion”) (Dkt. No. 15). 2 For the reasons stated herein, the both motions should

  be denied.

           I.      BACKGROUND ALLEGATIONS

                Booker T. has “led a blessed life.” He gained acclaim for winning the “world champion

  title” in the World Championship Wrestling circuit five times and is often ranked among the “top

  five heavyweight wrestlers in history.” He would sometimes use an in-ring persona named G. I.



  1
   Booker T filed an amended complaint on July 18, 2019, replacing the original complaint, filed on February 2, 2019.
  2
   Booker T responded to the 12(b)(6) Motion (Dkt. No. 23), to which Defendants filed a reply. (Dkt. No. 25). Similarly,
  Booker T responded to the Venue Motion (Dkt. No. 24), to which Defendants filed a reply. (Dkt. No. 26).
Case 2:19-cv-00050-RWS-RSP Document 47 Filed 11/27/19 Page 2 of 13 PageID #: 1011




  Bro. In 2015, Booker T, with the help of Travis Huffman, 3 an independent contractor, created

  cartoon versions of G. I. Bro, as well as comic books based on the character (collectively, “G. I.

  Bro works”). 4 He registered the works with the United States Copyright Office. 5 Further, he

  promoted his character and comic books by appearing at comic book events, dressed as G. I. Bro.

  (Dkt. No. 34 at 4–5). While Booker T lives in the Southern District of Texas, Travis Huffman lives

  and works in the Eastern District of Texas. (Dkt. No. 24 at 7).

            Defendants are all involved in the video game industry. Activision Publishing and

  Activision Blizzard allege their principal place of business is in the Central District of California,

  with their design and engineering teams in Southern California (Dkt. No. 15 at 13), while Major

  League Gaming’s principal place of business is in the Southern District of New York. (Id. at 3).

            Booker T claims that Defendants published a series of multiplayer, first-person shooter

  games under the general title, “Call of Duty.” In 2018, Call of Duty: Black Ops 4, a “prequel” to

  the videogame Call of Duty Black Ops III was released. In Black Ops III, one of the specialist

  characters was David “Prophet” Wilkes, who had replaced 90% of his body with cybernetics to

  enhance his fighting ability. For the Black Ops 4 “prequel,” Prophet was depicted as he was before

  he remade himself. Booker T alleges that Prophet is a copy of his persona, G. I. Bro. As a result,

  Booker T brought an action for copyright infringement against Defendants. (Dkt. No. 34 at 2–3).

      II.      APPLICABLE LAW

               a. Rule 12(b)(3)




  3
    While Booker T and Travis share the same last name, they are unrelated.
  4
    Booker T authored four G. I. Bro drawings, titled G. I. Bro Artwork, as well as comic books titled G. I. Bro and the
  Dragon of Death Intro and G. I. Bro and the Dragon of Death. (Dkt. No. 34 at 5).
  5
    The Copyright Office issued a Certificate of Registration for the longer version of the comic book on January 8,
  2019 and for the Artwork cartoons and Intro comic book on February 7, 2019. (Id. at 5–6).

                                                            2
Case 2:19-cv-00050-RWS-RSP Document 47 Filed 11/27/19 Page 3 of 13 PageID #: 1012




          A party may move to dismiss an action for “improper venue.” Fed. R. Civ. P. 12(b)(3).

  “Once a defendant raises a 12(b)(3) motion to dismiss for improper venue, the burden of sustaining

  venue lies with the plaintiff.” ATEN Int'l Co. v. Emine Tech. Co., 261 F.R.D. 112, 120–21 (E.D.

  Tex. 2009) (citations omitted). A plaintiff may carry its burden by presenting facts, taken as true,

  that establish venue. Id. The Court “must accept as true all allegations in the complaint and resolve

  all conflicts in favor of the plaintiff.” Mayfield v. Sallyport Glob. Holdings, Inc., No. 6:13-CV-

  459, 2014 WL 978685, at *1 (E.D. Tex. Mar. 5, 2014) (citing Ambraco, Inc. v. Bossclip, B.V., 570

  F.3d 233, 237–38 (5th Cir. 2009)). In determining whether venue is proper, “the Court may look

  beyond the complaint to evidence submitted by the parties.” Id. If venue is improper, the Court

  must dismiss it, “or if it be in the interest of justice, transfer such case to any district or division in

  which it could have been brought.” 28 U.S.C. § 1406(a).

              b. Rule 12(b)(6)

          A party may move to dismiss an action when the complaint fails “to state a claim upon

  which relief can be granted.” Fed. R. Civ. P. 12(b)(6). A complaint states a sufficient claim if it

  gives the defendant “fair notice of what the … claim is and the grounds upon which it rests.” Bell

  Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (punctuation in original). When considering a

  Rule 12(b)(6) motion to dismiss, the court accepts all well-pleaded facts in a plaintiff’s complaint

  as true and views those facts in the light most favorable to the plaintiff. Bowlby v. City of Aberdeen,

  Miss., 681 F.3d 215, 219 (5th Cir. 2012). The Court may consider “the complaint, any documents

  attached to the complaint, and any documents attached to the motion to dismiss that are central to

  the claim and referenced by the complaint.” Lone Star Fund V (U.S.), L.P. v. Barclays Bank PLC,

  594 F.3d 383, 387 (5th Cir. 2010). This evaluation will “be a context-specific task that requires

  the reviewing court to draw on its judicial experience and common sense.” Ashcroft v. Iqbal, 556



                                                      3
Case 2:19-cv-00050-RWS-RSP Document 47 Filed 11/27/19 Page 4 of 13 PageID #: 1013




  U.S. 662, 679 (2009). “This standard ‘simply calls for enough facts to raise a reasonable

  expectation that discovery will reveal evidence of’ the necessary claims or elements.” In re S.

  Scrap Material Co., LLC, 541 F.3d 584, 587 (5th Cir. 2008) (quoting Bell Atl., 550 U.S. at 545).

     III.      ANALYSIS

               a. 12(b)(6) Motion

            To prove copyright infringement, a plaintiff must prove (1) ownership of a valid copyright

  and (2) actionable copying. Bridgmon v. Array Sys. Corp., 325 F.3d 572, 576 (5th Cir. 2003) (citing

  Eng'g Dynamics, Inc. v. Structural Software, Inc., 26 F.3d 1335, 1340 (5th Cir. 1994)). Defendants,

  in the 12(b)(6) Motion, argue that Booker T has not properly alleged either.

            Defendants specifically argue that Booker T did not allege that two of his works—G. I.

  Bro Artwork and the G. I. Bro and the Dragon of Death Preview—were registered with the

  Copyright Office, meaning he did not properly show ownership of a valid copyright. (See Dkt. No.

  14 at 9). Further, Defendants argue Booker T did not properly allege copying since he did show

  (1) access and substantial similarity or (2) striking similarity. (Id. at 2). The Court disagrees,

  finding that Booker T properly stated a claim for copyright infringement in his amended complaint.

                       i. Ownership of Valid Copyright

            Defendants argue that Booker T improperly filed this action since he did not allege that he

  filed this action after “the Register of the United States Copyright Office ‘ha[d] registered a

  copyright’ in [the asserted G. I. Bro] works,” which Defendants argue the Supreme Court recently

  required in Fourth Estate Pub. Benefit Corp. v. Wall-Street.com, LLC, 139 S. Ct. 881 (2019). (Id.

  at 9 (quoting Fourth Estate, 139 S. Ct. at 892)).




                                                      4
Case 2:19-cv-00050-RWS-RSP Document 47 Filed 11/27/19 Page 5 of 13 PageID #: 1014




              Booker T first filed this action on February 12, 2019. (See Dkt. No. 1). On July 18, 2019,

  Booker T filed an amended complaint. In it, Booker T alleged that he had received a certificate of

  registration for all three G. I. Bro works. Relevantly, his amended complaint stated:

             16. Booker T. has registered G. I. Bro Artwork 1 with the United States Copyright Office.
             The Copyright Office has issued Certificate of Registration No. VAu 1-355-086 for this
             work, dated February 7, 2019.

             17. Booker T. has registered G. I. Bro and the Dragon of Death Intro with the United States
             Copyright Office. The Copyright Office has issued Certificate of Registration No. TX 8-
             701-857 for this work, dated February 7, 2019. G. I. Bro and the Dragon of Death Intro is
             based on the character G. I. Bro, first drawn in G. I. Bro Artwork, and includes two of the
             drawings from G. I. Bro Artwork; to that extent it is a derivative of G. I. Bro Artwork.

             18. Booker T. has registered G. I. Bro and the Dragon of Death with the United States
             Copyright Office. The Copyright Office has issued Certificate of Registration No. TX 8-
             668-892 for this work, dated January 8, 2019. G. I. Bro and the Dragon of Death is a
             derivative of G. I. Bro Artwork and G. I. Bro and the Dragon of Death Intro. G. I. Bro and
             the Dragon of Death is based on the character G. I. Bro, first drawn in G. I. Bro Artwork,
             and includes one of the drawings from G. I. Bro Artwork; and to that extent it is also a
             derivative of G. I. Bro Artwork. Booker T. has also made a supplementary registration
             clarifying that G. I. Bro and the Dragon of Death is a derivative of G. I. Bro Artwork and
             G. I. Bro and the Dragon of Death Intro. The Copyright Office has issued Certificate of
             Registration No. TX 8-721-574 for this supplementary registration, dated February 8, 2019.

  (Dkt. No. 34 at 5–6).

             At the Rule 12(b)(6) stage, a court accepts all well-pleaded facts as true. See Bowlby, 681

  F.3d at 219. Therefore, the Court, for the present motion, accepts the above statements as true.

  They state that the Copyright Office issued a certificate of registration for all G. I. Bro works

  before this case was filed on February 12, 2019. A copyright certificate of registration constitutes

  “prima facie evidence of the validity of the copyright . . . .” 17 U.S.C. § 410(c). Since Booker T

  filed this action after the Copyright Office registered a copyright for the asserted G. I. Bro works,

  he properly alleged ownership of a valid copyright for all the asserted works in this action. 6

                           ii. Actionable Copying


  6
      Since the issue is not reached, the Court does opine as to the Fourth Estate’s applicability to the present action.

                                                                5
Case 2:19-cv-00050-RWS-RSP Document 47 Filed 11/27/19 Page 6 of 13 PageID #: 1015




          Defendants also argue that Booker T did not sufficiently allege copying through

  circumstantial evidence. Copying can be proven by direct or circumstantial evidence. Bridgmon,

  325 F.3d at 576 (citations omitted). As direct evidence of copying is rarely available, copying may

  be inferred from (1) proof that the defendant had access to the copyrighted work prior to creation

  of the infringing work and (2) “substantial similarity” between the copyrighted work and the

  allegedly-infringing work. Armour v. Knowles, 512 F.3d 147, 152 (5th Cir. 2007) (citing Positive

  Black Talk Inc. v. Cash Money Records, Inc., 394 F.3d 357, 367 (5th Cir. 2004), abrogated on

  other grounds by Reed Elsevier, Inc. v. Muchnick, 559 U.S. 154 (2010)); see also Peel & Co. v.

  The Rug Mkt., 238 F.3d 391, 395 (5th Cir. 2001) (citing Eng'g Dynamics, 26 F.3d at 1340).

          Alternatively, a plaintiff may circumstantially establish “copying without any proof of

  access when ‘the similarity between plaintiff's and defendant's works is [strikingly similar] such

  that the trier of fact may be permitted to infer copying on that basis alone.’” Positive Black Talk,

  394 F.3d at 371 n.10 (quoting 4 NIMMER § 13.02[B], at 13–26 (footnotes omitted)); see also

  Selle v. Gibb, 741 F.2d 896, 904 (7th Cir. 1984) (finding that the “judicially formulated definition”

  of striking similarity means the similarities “can only be explained by copying, rather than by

  coincidence, independent creation, or prior common source.”) (citations omitted).

          Defendants argue that Booker T failed to properly allege either method described above of

  proving copying circumstantially since Booker T did not make a showing of access or striking

  similarity. Booker T counters that his complaint adequately alleges striking similarity. In the Fifth

  Circuit, similarity is a question typically left to the fact finder unless the court can conclude, after

  viewing the evidence and drawing inferences in a manner most favorable to the nonmoving party,

  that no reasonable juror could find similarity of ideas and expression. See Peel, 238 F.3d at 395

  (discussing the test in the context of summary judgment). If not, the fact finder determines whether



                                                     6
Case 2:19-cv-00050-RWS-RSP Document 47 Filed 11/27/19 Page 7 of 13 PageID #: 1016




  a layman who is shown a side-by-side comparison between the original and the copy would

  conclude that the two works are sufficiently similar. Id. Booker T argues that the side-by-side

  comparison of G. I. Bro and Prophet in his complaint “would allow a reasonably jury to find

  striking similarity.” (Dkt. No. 23 at 6).

          Viewing the evidence and drawing inferences in a manner most favorable to Booker T, this

  Court finds that a reasonable juror could find similarity between the pictures in the complaint.

  Further, the Court finds that the complaint gives fair notice of what claims and grounds it rests

  upon such that Booker T has made a sufficient allegation of copying.

          In conclusion, Booker T sufficiently alleged ownership of valid copyrights for the asserted

  works and actionable copying through a showing of striking similarity. Therefore, he properly

  stated a claim for copyright infringement in his amended complaint.

              b. Venue Motion

          Defendants, in the Transfer Motion, argue that venue for this action is improper in the

  Eastern District of Texas under the exclusive copyright-venue statute, 28 U.S.C. § 1400(a).

  Further, they argue that even if venue were proper in this District, transfer is warranted under 28

  U.S.C. § 1404(a) to the Central District of California for convenience reasons.

                      i. Improper Venue

          Defendants first move to dismiss this action for “improper venue” under Rule 12(b)(3). A

  copyright infringement action can be filed “in [any] district in which the defendant or his agent

  resides or may be found.” 28 U.S.C. § 1400(a). Defendants argue that neither they nor their agents

  “reside” or “may be found” in this District, making venue improper. Id. Therefore, this Court

  should “dismiss, or if it be in the interest of justice, transfer such case to any district or division in

  which it could have been brought.” 28 U.S.C. § 1406(a).



                                                      7
Case 2:19-cv-00050-RWS-RSP Document 47 Filed 11/27/19 Page 8 of 13 PageID #: 1017




          Defendants first argue that the term “resides” in § 1400(a) should be narrowed to refer

  “only to the State of incorporation” in line with the Supreme Court’s holding in TC Heartland LLC

  v. Kraft Foods Grp. Brands LLC, 137 S. Ct. 1514 (2017), which addressed a similar term in §

  1400(b), the patent-venue statute. (Dkt. No. 15 at 5–6 (quoting TC Heartland, 137 S. Ct. at 1520)).

  Yet, Justice Thomas, the author of TC Heartland, began his opinion by stating “[t]he question

  presented in this case is where proper venue lies for a patent infringement lawsuit brought against

  a domestic corporation.” Id. at 1516 (emphasis added). The opinion goes on to reference § 1400(b)

  dozens of times, without mentioning § 1400(a) even once. Other courts have held that TC

  Heartland is limited to § 1400(b). E.g., Ford Motor Co. v. Launch Tech Co., No. 17-12906, 2018

  WL 1089276, at *10 (E.D. Mich. Feb. 26, 2018). Thus, this Court does not find that TC

  Heartland’s narrow holding was meant to encompass § 1400(a), the copyright-venue statute.

          Defendants next argue that the term “may be found” in § 1400(a) should turn on a

  defendant’s physical presence. (Id. at 6). They reject the Fifth Circuit’s longstanding understanding

  of this term as analogous to where a party is subject to personal jurisdiction. 7 Time, Inc. v.

  Manning, 366 F.2d 690, 697-98 (5th Cir. 1966). They argue that the physical presence requirement

  was how the term was understood when the Copyright Act was enacted in 1909, as confirmed by

  the Supreme Court in People’s Tobacco Co. v. Am. Tobacco Co., 246 U.S. 79 (1918) and that

  “courts, including those in the Fifth Circuit, have strayed from [People’s Tobacco]’s holding,

  conflating § 1400(a) . . . with the personal jurisdiction inquiry.” (Id. at 7–8). Finally, Defendants

  argue that post-TC Heartland, such “reasoning cannot survive today.” (Id. at 8).

          Yet post-TC Heartland, a sister court in this District relied on Time when it found that the

  term “may be found” is still analogous to where a party is subject to personal jurisdiction. Andra


  7
   Other Circuits similarly understand the term “may be found” in § 1400(a) to mean where a defendant is subject to
  personal jurisdiction. E.g., Palmer v. Braun, 376 F.3d 1254, 1259–60 (11th Cir. 2004).

                                                         8
Case 2:19-cv-00050-RWS-RSP Document 47 Filed 11/27/19 Page 9 of 13 PageID #: 1018




  Grp., LP v. BareWeb, Inc., No. 4:17-CV-00815, 2018 WL 2848985, at *7 (E.D. Tex. June 11,

  2018). Defendants tried to distinguish that case from the situation here, arguing that such reliance

  was “misplaced.” This Court disagrees. The issue was properly presented before Judge Mazzant.

  He cited a multitude of cases, both within the Fifth Circuit and throughout the country, that defined

  the term “may be found” as it has traditionally been understood. He further analyzed the issue

  thoroughly, including as it specifically applied to TC Heartland. Finally, he concluded that the

  term should continue to be analogous to where a party is subject to personal jurisdiction. Id.

         This Court, after considering the briefing and independently analyzing the issue, agrees. In

  TC Heartland, the Supreme Court found it was improper to use § 1391(a) to help define “reside”

  in § 1400(b). 137 S. Ct. at 1519–20. Unlike that situation, the “may be found” term in § 1400(a)

  does not rely on other statutes for its meaning. Instead, courts across the country have established

  its meaning through many rulings over the decades. Tayama v. Riom Corp., No. 2:11-CV-167-J,

  2012 WL 556007, at *2 (N.D. Tex. Feb. 21, 2012) (collecting cases). Thus, this Court finds that

  the term “may be found” in § 1400(a), the copyright-venue statute, continues to be analogous to

  where a party is subject to personal jurisdiction post-TC Heartland.

         In Booker T’s complaint, he alleges that Defendants are subject to personal jurisdiction in

  the Eastern District of Texas. (Dkt. No. 34 at 3–4). These allegations, taken as true, see ATEN Int'l,

  261 F.R.D. at 120–21, establish that Defendants “may be found” in this District. Accordingly,

  venue is proper in this District under § 1400(a).




                                                      9
Case 2:19-cv-00050-RWS-RSP Document 47 Filed 11/27/19 Page 10 of 13 PageID #: 1019




                        ii. Inconvenient Venue

           Defendants also argue that even if venue is proper, the Central District of California would

   be a more convenient forum. 8 A district court may, for the convenience of parties and witnesses,

   transfer a civil action to another district where it might have been brought. 28 U.S.C. § 1404(a).

           The first step in a Court’s transfer analysis is deciding whether “the claim could have been

   filed” in the transferee forum. In re Volkswagen AG, 371 F.3d 201, 203 (5th Cir. 2004). That step

   is not disputed here. (Dkt. No. 24 at 6). Once that threshold is met, the movant must show that the

   transferee forum is clearly more convenient than the venue chosen by the plaintiff. In re

   Volkswagen of Am., Inc., 545 F.3d 304, 315 (5th Cir. 2008) (“Volkswagen II”).

           The Fifth Circuit uses several private and public interest factors to determine if this

   standard is met. Id. The private interest factors include: (1) the relative ease of access to sources

   of proof; (2) availability of compulsory process to secure the attendance of witnesses; (3) the cost

   of attendance for willing witnesses; and (4) all other practical problems that make trial of a case

   easy, expeditious, and inexpensive. Id. The public interest factors include: (1) the administrative

   difficulties flowing from court congestion; (2) the local interest in having localized interests

   decided at home; (3) the familiarity of the forum with the law that will govern the case; and (4)

   the avoidance of unnecessary problems of conflict of laws. Id.

                                 1. Private Factors

           Both sides make a case that the first private factor, the relative ease of access to sources of

   proof, favors them. Defendants argue that many of their witnesses and documents are in the Central

   District of California. Booker T counters that he is based in Houston, which is significantly closer

   to the Eastern District of Texas than the Central District of California. Further, his key witness,


   8
     Defendants also ask the Court to consider Southern District of Texas as a potential transferee forum. Since they
   indicate that their preferred destination is the Central District of California, only that forum will be addressed.

                                                           10
Case 2:19-cv-00050-RWS-RSP Document 47 Filed 11/27/19 Page 11 of 13 PageID #: 1020




   Travis Huffman, is based in this District. He also alleges that another court had previously found

   that Defendants had a significant presence in and around the District. (Id. at 12 (citing Paltalk

   Holdings, Inc. v. Sony Comput. Entm’t Am., Inc., No. 2:09-CV-274-DF-CE, 2010 U.S. Dist.

   LEXIS 92229 (E.D. Tex. Sep. 3, 2010))). Finally, he argues that Major League Gaming as well as

   many of its “witnesses and documents relevant to its infringing activities” are based in New York.

   (Id. at 8). New York is significantly closer to this District than to the Central District of California.

   With potential witnesses and documents spread throughout the country, including in this District,

   the first private factor is neutral.

           The second and third private factors—the availability of compulsory process to secure the

   attendance of witnesses and the cost of attendance for willing witnesses—are also neutral. This

   District is significantly closer for Booker T than the Central District of California. Potential

   witnesses reside in both districts. This District is significantly closer to New York, where some

   potential Major League Gaming witnesses reside and work. Lastly, while Defendants conclude

   that the Central District of California is a shorter average distance for witnesses than the Eastern

   District of Texas, it is unclear how they came to such a conclusion without knowing the number

   of witnesses. (Dkt. No. 15 at 14). Viewing the facts in the light most favorable to the Booker T, it

   is entirely possible that this District has the shorter average distance for witnesses to travel.

           The fourth and final private factor—practical problems that make trial of a case easy,

   expeditious, and inexpensive—weighs against transfer. Defendants argue that Los Angeles, its

   preferred forum, is home to a major international airport, which they argue would reduce the cost

   and time associated with travel. (Id.). Defendants fail to consider that while the Shreveport airport

   is not in this District, it is only 35 miles from the Marshall courthouse, and is actually easier to

   reach. Therefore, this factor is neutral.



                                                      11
Case 2:19-cv-00050-RWS-RSP Document 47 Filed 11/27/19 Page 12 of 13 PageID #: 1021




                               2. Public Factors

            Both sides argue that the administrative difficulties flowing from court congestion, the first

   public factor supports their side. Defendants argue that the average time from filing to

   disposition—8.9 months in the Eastern District of Texas and 5.1 months in the Central District of

   California—is quicker for civil actions in their preferred district. Booker T counters that the

   average time from filing to trial—19 months in the Eastern District of Texas and 21.5 months in

   the Central District of California— is the better metric to use. (Dkt. No. 15-5 at 3–5). This Court

   agrees. Accordingly, this factor weighs against transfer.

            The second public factor is the local interest in having localized interests decided at home.

   Both districts have an interest since citizens from both districts have worked and conducted

   business in each community respectively. Travis Huffman, the independent contractor who helped

   Booker T create the G. I. Bro works, is based in this District. On the other hand, Activision

   Publishing and Activision Blizzard are headquartered in the Central District of California and

   employ many individuals there. Thus, this factor is neutral.

            The last two public factors—the familiarity of the forum with the law that will govern the

   case and the avoidance of unnecessary problems of conflict of laws—are neutral since both

   districts would apply federal law.

            Defendants have not met their burden of showing the transferee forum is clearly more

   convenient than the Eastern District of Texas, the venue chosen by Booker T.

      IV.      CONCLUSION

            After consideration, the Court recommends that both Defendants’ Motion to Dismiss for

   Failure to State a Claim and the Motion to Dismiss for Improper Venue, or in the alternative,

   Transfer be denied.



                                                     12
Case 2:19-cv-00050-RWS-RSP Document 47 Filed 11/27/19 Page 13 of 13 PageID #: 1022



  .
             A party’s failure to file written objections to the findings, conclusions and

      recommendations contained in this report within 14 days bars that party from de novo review by

      the District Judge of those findings, conclusions, and recommendations and, except on grounds of

      plain error, from appellate review of unobjected-to factual findings and legal conclusions accepted

      and adopted by the district court. FED. R. CIV. P. 72(b)(2); see Douglass v. United Servs. Auto.

      Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).          Any objection to this Report and

      Recommendation must be filed in ECF under the event “Objection to Report and Recommendation

      [cv, respoth]” or it may not be considered by the District Judge.
              SIGNED this 3rd day of January, 2012.
             SIGNED this 27th day of November, 2019.




                                                           ____________________________________
                                                           ROY S. PAYNE
                                                           UNITED STATES MAGISTRATE JUDGE




                                                      13
